DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of species (a1) figs. 1-13 and (b1) figs. 10-12, claims 1-8, 11-17 and 20, in the reply filed on 3/15/22 is acknowledged.  The traversal is on the ground(s) that:
“Although the lenses in specie (al) have equal heights and the Lenses in specie (a2) have different heights, but they have relevance in design and have same effect for increasing the extraction efficiency of the display panel. The scatterers in species (bi) and (b2) are located in a different place, but they have relevance in design and have the same effect of increasing the extraction efficiency of the display panel. Therefore, species (al) and (a2) in Category 1, and species (b 1) and (b2) in Category 2 have relevance in design and effect, have the same search classes/subclasses, and involve the same field of invention. Therefore, searching these inventions together would not cause an undue burden on the Examiner…”  (See Remarks at page 9.)

This is not found persuasive because:
In species (a1) & (a2), searching for lens of equal height involves employing different search strategies or search queries than searching for lens of different heights.
In species (b1) & (b2) searching for scatters located inside the lens involves employing different search strategies or search queries than searching for scatters located in the first cover.
Thus, a search and/or examination burden exists for these patentably distinct species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 10, 18 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/15/22

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Chinese Publication No. CN 209785979 U (see attached English Abstract and machine translation) in view of Choi et al., US Publication No. 2014/0339509 A1 and Chen et al., US Publication No. 2016/0149163 A1.

	Wang teaches:
1. A display panel, comprising (see fig. 5): 
	a substrate (1); 
	a plurality of organic light emitting elements (11), which are located on one side of the substrate; 
	a film encapsulation layer (5/32), which is located on a side of the plurality of organic light emitting elements (11) facing away from the substrate (1); wherein the film encapsulation layer (5/32) covers the plurality of organic light emitting elements (11), the film encapsulation layer (5/32) comprises a lens layer (5) and a first cover layer (32), the lens layer (5) is located on a side of the first cover layer (32) facing the organic light emitting elements (11), material of the first cover layer [is] organic materials, a refractive index of the lens layer is M, a refractive index of the first cover layer is N, N<M (e.g. See “the refractive index of the micro-lens array is greater than the refractive index of the adjacent inorganic layer and organic layer ” at page 2, the lens layer (5) comprises a plurality of lenses, and a surface of each of the plurality of lenses (5) facing away from the organic light emitting elements (11) is convex towards a side facing away from the plurality of organic light emitting elements (11).  See Wang at English Abstract and machine translation pages 1-7, figs. 1-5.

Regarding claim 1:
	Wang does not expressly teach the material of the lens layer is an organic material.
	In an analogous art, Choi, in fig. 1, teaches a lens layer (420) may be made from an organic material or an inorganic material, para. [0065].
	Therefore, because these two materials were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Wang’s inorganic lens material for an organic lens material.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	Furthermore, in an analogous art, Chen, in figs. 2-3, teaches a lens (304) comprising organic material.  The refractive index (n2) of the lens (304) is greater than the refractive index (n1) of a first cover layer (309 at para. [0075] - [0076]; or Substrate/Encapsulant at Abstract).  Thus, Chen also discloses the claim limitation N<M because n1<n2.  
	It would have been obvious to a person of ordinary skill in the art to modify the teachings of Wang with the teachings of Chen because “… a light extraction structure may contain an array of lenses or set of lenses, the array of lenses or sets of lenses contain a high refractive index material having refractive index higher than the encapsulation layer or the substrate…the light extraction structure enhances the overall extraction efficiency of light generated by the active region to the viewer or the external light detector.”  See Chen at para. [0022].
	 Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose:  
	It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	Wang further teaches:
2. The display panel of claim 1, wherein the film encapsulation layer further comprises a first inorganic layer (2), the first inorganic layer is located between the plurality of organic light emitting elements (1) and the lens layer (5), fig. 5.

3. The display panel of claim 2, wherein the film encapsulation layer further comprises a second cover layer (4), the second cover layer is located between the lens layer (5) and the first cover layer (32), and a material of the second cover layer is an inorganic material; and 
	the second cover layer (4) comprises a first portion overlapping the plurality of lens (5) and a second portion not overlapping the plurality of lens (5), and the second portion of the second cover layer is in contact (e.g. through intervening layer 31) with the first inorganic layer (2), fig. 5.

4. The display panel of claim 3, wherein the second cover layer (4) has a refractive index of P, wherein N<P<M  (e.g. Wang discloses the material for the second cover layer (4) is the same as the first inorganic layer (2) at page 5.  The first inorganic layer (2) has a refractive index of 1.7-1.8 at page 4.  Wang discloses the refractive index (P) of the second cover layer (4) is greater than the refractive index (N) of first cover layer (3- 32) at page 4-5.  The refractive index (M) of the lens is 1.8-1.9 at page 4.  Thus, N<P<M as recited in the claim.)

5. The display panel of claim 1, wherein the film encapsulation layer further comprises a second inorganic layer (&), the second inorganic layer (7) is located on a side of the first cover layer (32) facing away from the plurality of organic light emitting elements (11), fig. 5.

Regarding claim 11:
	Wang, Choi and Chen teach the limitation as applied to claim 1 above.

Regarding claim 12:
	Wang, Choi and Chen teach the limitation as applied to claim 1 above.

	
	Wang further teaches:
13. The method of manufacturing of claim 12, wherein forming the lens layer comprises: forming the lens layer by using an inkjet printing process or a photolithography process (e.g. inkjet printing at page 4).

14. The method of manufacturing of claim 12, wherein forming the film encapsulation layer further comprises: 
	forming a first inorganic layer (2) by using a chemical vapor deposition process or an atomic layer deposition process (e.g. plasma enhanced chemical vapor deposition or atom layer deposition at page 3) before forming the lens layer, wherein the first inorganic layer (2) covers the plurality of organic light emitting elements (11), fig. 5

15. The method of manufacturing of claim 14, wherein after forming the lens layer (5) and before forming the first cover layer (32), the method further comprises: 
	forming a second cover layer (4) on a side of the lens layer (5) facing away from the plurality of organic light emitting elements (11) by using a chemical vapor deposition process or an atomic layer deposition process, wherein the second cover layer (4) and the first inorganic layer (2) jointly encapsulate the plurality of lenses of the lens layer (5), wherein a material of the second cover layer is an inorganic material (e.g. Wang discloses the material and manufacturing method for the second cover layer (4) is the same as the first inorganic layer (2) at page 4-5.  The chemical vapor deposition or atom layer deposition at page 3.)

Regarding claim 17:
	Wang further teaches the lens layer (5 in fig. 5) is formed by using an inkjet printing process at page 4.
	Choi further teaches the lens layer (304 in fig. 3) comprise scattering particles at para. [0028] – [0042]),
	Thus, one of ordinary skill in the art modifying the teachings of Wang with Choi would from “wherein droplets used for printing in the inkjet printing process contain a plurality of scattering particles, to contain the plurality of scattering particles inside the plurality of formed lens”, as recited in the claim.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang with the teachings of Choi    because providing more than one material selection (e.g. organic or inorganic) for the lens layer enables greater flexibility in semiconductor manufacturing.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang with the teachings of Chen    because “…the light extraction structure enhances the overall extraction efficiency of light generated by the active region to the viewer or the external light detector”.  See Chen at para. [0022].

Claims 6, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi and Chen, as applied to claim 1 above, and further in view of Gwon et al., US Publication No. 2018/0088726 A1.

Regarding claim 6:
Wang, Choi and Chen teach all the limitations of claim 1 above, but do not expressly teach a touch function layer and a color resistance layer.
In an analogous art, Gwon teaches:
a display panel comprising (see figs. 10 and 16):
	a touch function layer (TSML1 in fig. 16), wherein the touch function layer is located on a side of a second inorganic layer (e.g. of L14 in fig. 16; see layer L14c in fig. 10) facing away from the substrate (L01 in fig. 10); and 
	a color resistance layer (CFL in fig. 16), wherein the color resistance layer is located on a side of the touch function layer (TSML1) facing away from the substrate (L01) and comprises a plurality of color resistances.  See Gwon at para. [0152] – [0172], para. [0221] – [0227].

	Regarding claim 7:
	Gwon teaches the limitations as applied to claim 6 above.
	One of ordinary skill in the art modifying the teachings of Wang with Gwon would form “the touch function layer is located on a side of the first cover layer (e.g. 32 in Wang’s fig. 5) facing away from the substrate and in contact with the first cover layer”, as recited in the claim, because:
	Gwon teaches the touch function layer (TSML1) is formed over the encapsulation layer (L14 in fig. 10 and 16); and
	Wang’s first cover layer (32) is part an encapsulation layer (e.g. Wang at page 5-6).

	Regarding claim 16:
	Wang further teaches:
16. The method of manufacturing of claim 12, wherein forming the film encapsulation layer further comprises: 
	forming a second inorganic layer (7) on a side of the first cover layer (32) facing away from the plurality of organic light emitting elements (11) by using a chemical vapor deposition process (e.g. Obvious from disclosure of chemical vapor deposition or atom layer deposition at page 3.) after forming the first cover layer, wherein the second inorganic layer covers (7) the first cover layer (32), fig. 5. 
	Wang does not expressly teach:
	wherein after forming the film encapsulation layer, the method further comprises: 
	forming a touch function layer on a side of the film encapsulation layer facing away from the plurality of organic light emitting elements, wherein the touch function layer is in contact with the second inorganic layer of the film encapsulation layer.

	Gwon teaches this limitation as applied to claim 6 above.

	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang with the teachings of Gwon because (i) “Many display devices provide touch-based user interfaces enabling users to intuitively and conveniently input data or instructions directly to devices, rather than using conventional data input systems, such as buttons, a keyboard, or a mouse.” (e.g. Gwon at para. [0004]) ; and (ii) “Since the color filter layer CFL is located outward of the built-in touchscreen panel TSML1, IL, and TSML2 as described above, light that has been color-converted in the color filter layer CFL can be prevented from being distorted in the built-in touchscreen TSML1, IL, and TSML2. It is therefore possible to reduce the influence of the touch sensing structure on display performance. “ (e.g. Gwon at para. [0227]).


	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi and Chen, as applied to claim 1 above, and further in view of Lin, Chinese Publication No. CN 102956792 A.

	Regarding claim 8:
	Wang, Choi and Chen teach all the limitations of claim 1 above, and Chen further teaches wherein the film encapsulation layer further comprises a plurality of scattering particles, the plurality of scattering particles is located inside each of the plurality of lenses (e.g. See fig. 3, the lens 304 comprise scattering particles at para. [0028] – [0042]), and/or the plurality of scattering particles is located on a surface of a side of each of the plurality of lenses facing away from the substrate.	
	Wang, Choi and Chen do not expressly teach:
	wherein each of the plurality of lenses comprises a central region and an edge region around the central region, concentration of the plurality of scattering particles in the central region is J1, and concentration of the plurality of scattering particles in the edge region is J2, wherein J1<J2.
	In an analogous art, Lin teaches:
	(see fig. 2) a lens (141/142/143) comprises a central region (141) and an edge region (142/143) around the central region, concentration of the plurality of scattering particles in the central region (141) is J1, and concentration of the plurality of scattering particles in the edge region (142/143) is J2, wherein J1<J2.  See Lin at English machine translation at para. [0017] – [0018].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang with the teachings of Lin because “…the light scattering region 142 in doped with scattering particles with high concentration 143. rays are light scattering region 143 refractive index of the scattering particles 142 in the back most emitted from side out light surface 1422, so as to increase the irradiation range of the emitting light diode encapsulation structure 10, forming a wide light field.”  See Lin at English machine translation at para. [0018].

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Pschenitzka, US 20200051959 A1 (e.g. In regards to claim 17, see fig. 2B where a plurality of scattering particles are formed on a surface of the lens layer on a side facing away from the substrate.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894
18 May 2022